      Case 1:19-cr-00606-SHS Document 69 Filed 11/25/20 Page 1 of 2




                                               November 24, 2020

BY EMAIL & ECF
                                                        MEMO ENDORSED, p. 2
Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:   United States v. Delowar Hossain,
             19 Cr. 606 (SHS)

Dear Judge Stein:

       We write to respectfully seek a modification of Delowar Hossain’s bail
conditions to permit him to spend the upcoming Thanksgiving holiday at
Mohammed Chowdury’s house,
        Mr. Chowdury is Mr. Hossain’s uncle and one of the five co-signers on
Mr. Hossain’s $250,000 personal recognizance bond. Specifically, Mr. Hossain
requests the Court’s permission to leave his home at 10:00 AM on Thursday,
November 26, 2020, go straight to Mr. Chowdury’s house, and return home by
midnight on November 27, 2020.

       The government defers to Pre-Trial Services regarding Mr. Hossain’s
request. Undersigned counsel consulted with Pre-Trial Officer Bernisa Mejia
(Cc’d) who explained that it is Pre-Trial Services’ general policy to oppose non-
religious social exceptions for defendants who are subject to home
confinement. However, Officer Mejia also stated that Mr. Hossain is in full
compliance with all of his bail conditions, and that Pre-Trial Services will of
course abide any Court-ordered bail modification.

                                               Respectfully Submitted,
Cc:    AUSAs David Denton
             Jessica Fender

       Pre-Trial Officer Bernisa Mejia         Amy Gallicchio
                                               Andrew J. Dalack
                                               Assistant Federal Defenders
                                               (212) 417-8728/8768
Application granted with theDocument
Case 1:19-cr-00606-SHS      following modification: defendant
                                      69 Filed 11/25/20       shall2 return
                                                           Page      of 2 home by
midnight on November 26, 2020.

Dated: New York, New York
       November 25, 2020
